Citation Nr: 1732761	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-32 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected low back disability..


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1992 to February 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision in which the RO, inter alia, denied service connection for obstructive sleep apnea.  In April 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2010.

In February 2014, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in a July 2014 supplemental SOC (SSOC)).

In April 2016, the Board again remanded the claim on appeal to the AOJ for further action, to include additional development.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in a January 2017 SSOC).

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual claims processing system.  All such records have been reviewed.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2. Although the Veteran has asserted that his obstructive sleep apnea began during service, no sleep disability was shown in service or for five years thereafter, and the only competent, probative opinion evidence to address the etiology of current obstructive sleep apnea, to include as secondary to service-connected low back disability, weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea, to include as secondary to service-connected low back disability, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., in Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.34 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not
prejudicial to the claimant.  Id.

In this appeal, in a June 2009 letter the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate a service connection claim, to include as secondary to a service-connected disability, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The July 2009 RO rating decision reflects the initial adjudication of the claim followed by the issuance of a July 2010 SOC.  

Post rating, a January 2010 letter provided notice specific to the Veteran's service connection claim.  This letter provided general notice as to how VA assigns ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Thereafter, the RO continued to deny the service connection claim as reflected in a March 2011 SSOC, followed by a period for response.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claims herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, private treatment records, VA treatment records, and the reports of a June 2014 VA examination, along with a December 2016 VA addendum.  Also of record and considered in connection with the claim is various statements provided by the Veteran, his spouse, and by his representative, on his behalf.  The Board finds that no additional AOJ action on this claim, prior to appellate consideration, is required.  

In this regard, the Board finds that there has been substantial compliance with the Board's prior remand instructions, to the extent possible, and that no further action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268, 271 (1998) where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

Pursuant to the February 2014 remand, the Veteran was afforded a VA examination in June 2014 and outstanding VA treatment records were associated with the claims file.  In July 2014, the AOJ readjudicated the claim, as evidenced by an SSOC reflecting consideration of additional evidence received, followed by another period for response.   

Pursuant to the August 2016 remand, a VA examiner provided an addendum opinion in December 2016.  The Board finds that the examiner's opinion, along with the other evidence of record, is adequate for appellate review.  Further in January 2017, the AOJ issued a SSOC reflecting consideration of additional evidence received, followed by another period for response.  

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim on appeal.  As such, there is no prejudice to the Board proceeding to decision on this claim, l, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacs authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Veteran claims that his currently diagnosed obstructive sleep apnea (OSA) had its onset during service or, in the alternative, was caused or aggravated by his service-connected low back disability.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service treatment records document no complaint, finding, or diagnosis related to any sleep disability, to include OSA. On February 2004 separation, the Veteran did not complain of any sleep related symptoms.  He denied having shortness of breath, wheezing, and frequent trouble sleeping.  A weight of 196 pounds was noted. 

Post-service treatment records document complaints and treatment for sleep symptoms.  October 2008 VA treatment records document the Veteran's report of problems falling asleep and request for a sleep apnea test.  In February 2009, the Veteran had a private sleep study test.  He reported loud snoring, apnea, gasping for air, and abnormal sleep patterns.  On physical examination, a weight of 230 pounds was noted.  The sleep study test was mildly positive for OSA with snoring and hypoxemia.  An impression of OSA syndrome was provided.  The examining physician recommended supplemental oxygen and weight loss, as snoring and apnea are directly related to weight.  February 2009 VA treatment records document an impression of mild OSA with mild to moderate oropharyngeal obstruction. 

In June 2014, the Veteran was afforded a VA sleep disorders examination, the results of which are reflected in a Sleep Apnea Disability Benefits Questionnaire (DBQ).  The examiner indicated review of the claims file and noted that the Veteran was diagnosed with mild OSA in February 2009.  The Veteran reported that his sleep condition began in 2010.  The examiner opined that the Veteran's current sleep apnea was less likely than not the result of or related to his active service and was less likely than not related to any service-connected disability including his low back condition because the condition was not diagnosed until the February 2009 sleep study; the examiner also noted that the Veteran weighed 225 pounds on examination.  Thus, the examiner concluded that it is more likely than not that the Veteran's sleep apnea (obstructive in nature) is secondary to his obesity. 

In July 2014, the Veteran's wife submitted a letter stating that she had noticed the Veteran suffering from chronic snoring for years.  She reported that since they were married in 1997, the Veteran has suffered from very loud and heavy snoring and that she noted that he "would stop breathing for short periods of time while sleeping."  The Veteran's wife noted that she would "often have to nudge him to slightly wake and start breathing."  The Veteran's wife stated "[t]he lapse with breathing is continuous and has been quite frightening for years because he will be in a deep sleep snoring lough and hard and then just stop breathing.  When he catches air it is almost as though he is fighting to breathe."  

In a December 2016 addendum, a VA examiner indicated review of the claims file and expressed a negative nexus opinion for OSA, to include secondary service-connection to a low back disorder.   The examiner explained that there was no objective evidence of a sleep condition in service.  As rationale, the examiner stated that "[o]bstructive sleep apnea is by definition caused by an anatomic obstruction or collapse of the upper airways during sleep."  Medical literature states that such anatomic obstruction is associated with obesity, obstruction of the nasal or oropharyngeal passage, anatomic position resulting in obstruction, or swelling or hypertrophy of the upper airway anatomy.  The examiner compared the Veteran's discharge exam showing a weight of 196 pounds versus his post-service sleep study test showing a weight of 230 pounds.  The examiner noted that VA treatment records also document excess weight gain.  The examiner acknowledged the Veteran's and his wife's claim that the Veteran snored and had breathing problems prior to the 2009 sleep study test,  however, the claims file contains conflicting lay statements.  See June 2014 examination.  Thus, the examiner concluded that the Veteran's OSA is attributed to obesity, as supported by medical evidence of records and medical literature.  Pertinent to secondary service connection, the examiner explained that OSA is treated by positive pressure opening the airways to enable the Veteran to breathe, whereas a low back disability has no effect on anatomic obstruction of the airways.  In support of his conclusion, the examiner referenced the report of the Veteran's sleep study test including comment that sleep positions have no effect on sleep apnea.

Considering the evidence of record in light of the applicable legal authority, the Board finds that the claim for service connection for obstructive sleep apnea, to include as secondary to service-connected low back disorder, must be denied.   

Initially, the Board points out that the medical evidence of record clearly establishes a current sleep disability, OSA.  See February 2009 Private and VA Treatment Records.  However, the disability is not shown by competent, credible and probative evidence to have had its onset during service, or to otherwise be etiologically related to service, to include secondary to service-connected low back disorder.

As noted above, OSA was not present in service.  On February 2004 separation, the Veteran denied having shortness of breath, wheezing, and frequent trouble sleeping.  Moreover, post service, the evidence indicates that the Veteran was first diagnosed with OSA in approximately 2009- five years after service discharge.  

The Board acknowledges the lay assertions suggesting continuity of symptoms of the type that may be associated OSA during and after service.  As noted, however, such assertions are not supported objectively.  The Board also notes that an award of service connection for the claimed sleep disability solely on the basis of continuity of symptoms (in lieu of a medical nexus opinion) is not available to the Veteran, as his diagnosed OSA is not among the chronic diseases, listed in 38 C.F.R. § 3.309(a), for which presumptive service connection is available if manifested to a compensable degree within a prescribed period post service.  See 38 C.F.R. § 3.303(b), see also 38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board further notes that, to the extent that such assertions should nonetheless be considered in determining whether there exists a medical nexus assertions between a disability and service, such assertions have been considered by competent medical professionals in reviewing the record, but the medical opinions provided, nonetheless, weigh against the claim.  

In fact, in the only medical opinions to directly address whether there exists a medical relationship between OSA and either the Veteran's service or his service-connected low back disorder-provided by VA medical professionals in  June 2014 and December 2016-each weigh against the claim.  The Board accepts the December 2016 VA medical opinion, in particular, as the most probative evidence of record concerning the etiology of the Veteran's OSA.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The opinion provider, a medical doctor,  conducted a detailed review of the claims file, to include his documented  history, and provided a detailed rationale supported by medical literature to explain why OSA is unrelated to service or service-connected low back disorder.  Each such rationale is plausible and consistent with the record.   Significantly, as neither the Veteran nor his representative has submitted or identified any contrary medical opinion-i.e., one that, in fact, supports a medical nexus between the Veteran's OSA and either his service or service-connected low back disability-the relevant medical opinion evidence of record is uncontroverted.  

Finally, as for any direct assertions by the Veteran, his spouse, or his representative that there exists a medical relationship between the OSA diagnosed post service and service, the Board finds that such assertions do not provide persuasive support for the claim.  The matter of the medical etiology of the sleep disability here at issue is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to assert matters within their personal knowledge, and may be competent to provide opinions on some limited medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of OSA at issue is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n. 4 (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran, his spouse, nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion in the medical matters upon which this claim turns.  Id.  As in connection with this claim, lay assertions as to the etiology of the claimed disability have no probative value. 

For all the foregoing reasons, the Board finds that, service connection for OSA, to include as secondary to service-connected low back disorder must be denied.  As the preponderance of the evidence weighs against the claim, the reasonable doubt doctrine is not for application.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at. 53-56. 



ORDER

Service connection for obstructive sleep apnea, to include as secondary to service-connected low back disability, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


